Motion by plaintiff for clarification of this court’s decision dated April 8, 1968 (29 A D 2d 951). Motion granted to the extent of striking from the second paragraph of the decision the last sentence thereof, which reads: “ The findings of fact below are affirmed.” and substituting therefor the following : “ The findings of fact below have not been affirmed.” Order dated April 8, 1968, which was entered on said decision, amended accordingly. Beldoek, P. J., Christ, Hopkins, Benjamin and Munder, JJ., concur.